Case 17-00197-jkf    Doc 27     Filed 09/30/18 Entered 09/30/18 13:15:40           Desc Main
                                Document      Page 1 of 15


                  IN THE UNITED STATES BANKRUPTCY COURT
                 FOR THE EASTERN DISTRICT 0F PENNSYLVANIA

   In re: WILTON ARMETALE, INC. aka
   WAPITA, INC.,                                           Chapter 7
               Debtor                                      Case No. 16-16779-REF

   ARTESANIAS HACIENDA REAL S.A. de C.V. ,:
            Plaintiff                       Adversary No.17-197-JKF
          VS.

   NORTH MILL CAPITAL LLC and
   LEISAWITZ HELLER,
            Defendants


    MOTION PURSUANT TO FEDERAL RULE OF BANKRUPTCY PROCEDURE
      7015 AND FEDERAL RULE QF CIVIL PROCEDURE 15 FOR I,EAVE TO
     AMEND THE COMPLAINT IN THE FORM OF PLAINTIFF ARTESANIAS'
                PROPOSED SECONI) AMENDED COMPLAINT

          Plaintiff Artesanias Hacienda Real S.A. de C.V. ("Artesanias"), by and through its

   undersigned counsel, hereby moves this Honorable Court pursuant to Federal Rule of

   Bankruptcy Procedure 7015 and Federal Rule of Civil Procedure 15 and such other rules

   and law as may be applicable to amend its Complaint in the form of its accompanying,

   proposed Second Amended Complaint ("SAC') in order to reflect newlyrobtained

   discovery and include two new causes of action (for aiding and abetting fraud/fraudulent

   concealment) revealed through newlyrobtained discovery. Artesanias represents:

          1. This action by plaintiff judgment creditor Artesanias arises from and relates to

   a scheme of bribery, breaches of fiduciary duty, fraudulent misrepresentatious and

   concealment, fraudulent transfer, and related misconduct knowingly and intentionally

   arranged, assisted, joined, effectuated and participated in by defendants North Mill

   Ccapital LLC ("North Mill") and Leisawitz Heller with fiduciary Ivan Jeffery ("Jeffery"),

   then sole director, officer and fiduciary of insolvent corporate debtor Wilton Armetale,


                                               1
Case 17-00197-jkf     Doc 27    Filed 09/30/18 Entered 09/30/18 13:15:40            Desc Main
                                Document      Page 2 of 15


   Inc. ("Wilton"), and with Gordon Brothers Commercial & Industrial LLC ("Gordon

   Brothers"), to divert assets from insolvent debtor Wilton for the benefit of North Mill,

   Gordon Brothers, Jeffery and Leisawitz Heller and to fraudulently conceal that diversion,

   with the intent and illegitimate purpose of hindering, delaying and prejudicing creditor

   Artesanias' ability to enforce and collect obligations Wilton was adjudicated to owe

   Artesanias and Artesanias' recorded judgment lien on Wilton' s real estate.

                               JURISDICTION AND VENUE

          2. This action was originally filed and being heard in the U.S. District Court for

   the Eastern District of Pennsylvania as Case No. 5:16-cv-04197-EGS; by that Court's

   July 12, 2017 Order was referred to this Bankruptcy Court, pursuant to 28 U.S.C. §157,

   as a core or related proceeding; and Leisawitz Heller's Petition for Writ of Mandate to

   have this case remanded to the District Court was denied by November 16, 2017 Order of

   the U.S. Court of Appeals for the Third Circuit.

          3. The District Court's July 12, 2017 Order ruled this Bankruptcy Court has


   jurisdiction over this adversary proceeding pursuant to 28 U.S.C. § 157.

          4. Venue in this Court is proper pursuant to 28 U.S.C. §§ 1408 and 1409(a).

          5. The District Court's July 12, 2017 Order ruled this adversary proceeding is a

   core or related proceeding pursuant to 28 U.S.C. § 157.

          6. In light of the District Court's July 12, 2017 Order, this adversary proceeding is

   being pursued in accordance with the Federal Rules of Bankruptcy Procedure.

          The Parties/Key Personnel.

           7. Plaintiff Artesanias is a Mexican company [SAC ||7].
Case 17-00197-jkf       Doc 27     Filed 09/30/18 Entered 09/30/18 13:15:40               Desc Main
                                   Document      Page 3 of 15


          8.   Wilton    is   a   Pennsylvania   corporation,   formerly   located   in   Mt.   Joy,

   Pennsylvania, but whose current address has changed to and is c/o Barry L. Goldin, Esq.,

   3744 Barrington Drive, Allentoun, PA,18104-1759 [SAC ||8].

          9. At all material times from 2010 until March 7, 2016, Wilton purchased, from

   Artesanias and other vendors, tableware which Wilton resold to and through department

   and specialty stores, its own outlet store, and other channels of distribution [SAC fl9].

          10. Wilton conducted its business at its Mt. Joy Pennsylvania real estate which

   Wilton owned, and which was appraised in March 2015 and re-confirmed in December

   2015 as having an "as is" fair market value of $895,000 [SAC fll 0].

          11. Wilton was insolvent by October 1, 2015 and thereafter [SAC rml 3-21 ].

          12. Jeffery was sole shareholder, sole director, offlcer (Secretary and Treasurer),

   and flduciary of Wilton from his acquisition on or about September 1, 2010 of all shares

   of Wilton through the May 2016 disposition of all Jeffery's shares of, and removal of

   Jeffery as of May 11, 2016 from all offices and positions with, Wilton [SAC Ill 1 ].

           13. Upon a Pennsylvania corporation (and thus Wilton) becoming and so long as

   it is insolvent, the fiduciary duties of its directors, officers, and controlling shareholders


   (including among others duties of care and loyalty) extend not only to the corporation,

   but also to its creditors.     Thus, at all pertinent times after Wilton's insolvency (Wilton

   having become insolvent by October 1, 2015 and being insolvent at all pertinent times

   thereafter), Wilton's fiduciary Jeffery was also flduciary to Wilton' s creditor Artesanias. I



    \ See Committee of Unsecured Creditors v. Baldwin (1n re Leming[on Home i;or Aged)3
   659 F.3d 282, 290 (3rd Cir. 2011) (citing Cj./I.carp yc#/wrc Capj./cz/ I/c7. v. Comm. a/
   Creditors Holding Unsecured Claims, L60 F3d 982, 987-88 (Std Cir. \988))., Voest-
   Alpine Trading USA v. Vantage Steel Corp., 9\9 F.2d 206, 217 n.25 (Std Cir.1990)-, In
   rc ro/cz/ Co#/czz.#me#/, J#c., 335 B.R. 589, 604-605 (Bkrtcy E.D. Pa. 2005).


                                                 3
Case 17-00197-jkf     Doc 27     Filed 09/30/18 Entered 09/30/18 13:15:40           Desc Main
                                 Document      Page 4 of 15


          14. From September 2010 through May 10, 2016 the Leisawitz Heller law fim

   was counsel for both Wilton and Jeffery and thereafter has continued to be Jeffery's

   counsel [SAC Thl 2].


           15.   North Mill, which was a lender to Wilton and had a security interest on

   Wilton assets, entered into a March 7, 2016 Participation Agreement Amendment with

   Jeffery (the "Participation Agreement Amendment"), arranged by Leisawitz Heller,

   pursuant to which North Mill unlawfully bribed Wilton's fiduciary Jeffery to agree to a

   below-market and commercially unreasonable sale of all Wilton' s non-real estate assets

   to Gordon Brothers for $725,000 and payment of all that $725,000 directly to North Mill,

   so leaving Wilton without funds or resources to maintain or protect Wilton' s valuable Mt.

   Joy real estate, in consideration for which North Mill agreed in that Participation

   Agreement Amendment to pay Jeffery 20% of net proceeds received from North Mill

   foreclosure on and resale of Wilton's Mt. Joy real estate [SAC Ill 3].2

           16. Gordon Brothers, a Delaware limited liability company, on March 7, 2016


   purchased all Wilton's non-real estate assets for the below-market and commercially

   uureasonable purchase price of only $725,000, all of which was paid to North Mill,

   although knowing Wilton's fiduciary Jeffery had been bribed by North Mill to approve

   that $725,000 sale; Gordon Brothers almost immediately resold and collected from




   2 Pennsylvania's commercial bribery statue,18 Pa.C.S.A. §4108(a) states:
           "An employee, agent or fiduciary commits a misdemeanor of the second degree
            when, without the consent of his employer or principal, he solicits, accepts, or
            agrees to accept any benefit from another person upon agreement or
            understanding that such benefit will influence his conduct in relation to the affairs
            of his employer or principal."
    Such commercial bribery also violates 18 U.S.C. § 1952 which renders criminal any travel
    in or use of mail or facility of interstate commerce with intent to promote, carry on or
    facilitate the promotion or carrying on, of any act of bribery in violation of state law.

                                              4
Case 17-00197-jkf     Doc 27    Filed 09/30/18 Entered 09/30/18 13:15:40           Desc Main
                                Document      Page 5 of 15


   Wilton's assets proceeds of $1,436,063, resulting in an almost immediate profit to

   Gordon Brothers of more than $457,794 (reflecting Gordon Brothers' purchase for little

   or no consideration of Wilton' s brand name, trademarks and intellectual property rights

   which Gordon Brothers so resold for $350,000 and of Wilton's furniture, machinery and

   apuipment Gordon Brothers resold for $24,520) [Goldin Aff. ||||85-93; SAC Ex. 34].

   The Previouslv Withheld and Newly-Discovered Evidence.

          17. Beginning May 12, 2016, Wilton's new management and Artesanias served

   letters requests and Subpoenas seeking delivery by Jeffery and Leisawitz Heller (which

   hhad been counsel for Wilton and Jeffery and continued to serve as Jeffery's counsel) of

   emails and other documents relating to and concerning (among other things) Wilton and

   offers for and sale of Wilton assets [SAC T|103, Ex.s 37 & 38].

          18. Together with those May 2016 document requests, Leisawitz Heller also

   received May 2016 letters of Wilton's new management waiving Wilton' s attomeynglient


   privilege with respect to documents sought [SAC ||104, Ex.s 37 & 38].3

          19. In response to those May 2016 document requests, Leisawitz Heller (then

   counsel for Jeffery) delivered a June 24, 2016 letter declining to produce Wilton

   documents on grounds of Jeffery assertion of purported attomey{lient privilege as to

   Wilton documents [SAC fll05, Ex. 39], although Jeffery had been removed as a director

   and officer of Wilton and although Leisawitz Heller had received written waiver by




   3 Commodity Futures Trading Comm'n v. Weintraub, 47\ U.S. 343, 35\-352 (\985).
   coxporation's new management had power to waive attorney-client privilege over
   objection of prior management; A4a/esAJ. v. Corp. £z/a /#s. Co., 641 A.2d i (Pa. Commw.
   1994) under Permsylvania law new management of insolvent corporation has right to
   waive corporate attorney-client privilege over objection of former management; Gz.//j./c}#d
   v GerclmJtcr, 71 Fed. R. Evid. Serv. 285, 2006 WL 2642525 at *3 (W.D. Pa. 2006).
Case 17-00197-jkf      Doc 27       Filed 09/30/18 Entered 09/30/18 13:15:40         Desc Main
                                    Document      Page 6 of 15


   Wilton's new management of Wilton's attorney-client privilege as to those documents

   sought [sAc rmi03-104, Ex.s 37 & 38].

          20. Jeffery and his counsel Leisawitz Heller so continued to withhold and instead

   concealed important responsive documents with respect to Wilton for more than a year

   and until after Artesanias obtained orders to compel delivery of those documents, as

   described below [SAC Thl 06] .

          21. Meanwhile, on August 22, 2016 at Jeffery's initial 341 proceedings, Jeffery's

   counsel Leisawitz Heller, in Jeffery's presence, misrepresented on the record that at the

   time of the sale of Wilton's non-real estate assets to Gordon Brothers there were "no

   other suitors" for Wilton.     Eden Bucher of Leisawitz Heller so misrepresented on that

   record as follows [Goldin Aff. T|21, Tr. 47: 1-4] :

          "MS. BUCHER: ... Then North Mills finds Gordon Brothers and says, sell the
          assets to Gordon Brothers. We had no other suitors at that point for the company
           [Wilton] and that's when the sale went through.

          MR. KOTTLER [counsel for the Jeffery Chapter 7 Trustee]: And that's for all of
          the non-real property assets, correct?

          MS. BUCHER: Correct."

           22.   On November 28, 2016, North Mill's Senior Vice President Tom Siska

   testified in court in the Wilton bankruptcy proceedings, and therein misrepresented under

   oath, that there had been no letters of intent or offers for Wilton's non-real estate assets

   from anyone other than the $725,000 offer from Gordon Brothers.           Siska so testified

   [Goldin Aff. fl22, Nov. 28, 2016 Tr. at 21 : 11 -18] :


           Q [North Mill counsel]. And what ultimately happened to that possible buyer of
           Wilton as a going concern?

           A [Siska]. By the middle of January the consultant [Mike Yayac] and Wilton, the
           consultant for Wilton and Wilton's president, Ed Leibensperger, both came to us
Case 17-00197-jkf     Doc 27    Filed 09/30/18 Entered 09/30/18 13:15:40         Desc Main
                                Document      Page 7 of 15


          and said look, you know, they won't they're not signing an LOI [letter of intent]
          and it's looking like it could be another three to six weeks for that to happen."

          23.   At the November 28, 2016 Wilton bankruptcy proceedings, North Mill's

   Senior Vice President Tom Siska further misrepresented and so testified falsely under

   oath that no company made an offer to Wilton that was equal to or greater than Gordon

   Brother's offer (although Tom Siska and North Mill knew of the substantially higher

   Vagabond House letters of intent and offers for Wilton's non-real estate assets) [Goldin

   Aff. T|23, Nov. 28, 2016 Tr. at 24:6-12]:

          "Q [North Mill counsel]. Are you aware of the amount that Wilton sold its assets
          to Gordon Brothers for?

          A [Siska]. I think it was $725,000.


          Q. And to your knowledge, did any other company make an offer to Wilton that
          was equal to or greater than the offer made by Gordon Brothers?

          A. No."

          24. At the November 28, 2016 Wilton bankruptcy proceedings, North Mill's

   Senior Vice President Tom Siska further misrepresented and so falsely testified under

   oath that North Mill had not made the first contact with Gordon Brothers and that the

   decision to liquidate Wilton was made by Wilton's President Ed Leibensperger [Goldin

   Aff. fl24, Nov. 28 2016 Siska Tr. at 22: 18-23:5]:

          "Q [North Mill counsel]. And out of North Mill and Wilton, who made the first
          contact with Gordon Brothers?

          A. We [North Mill] didn't have any contact with Gordon Brothers other than them
          contacting us.

          Q. And did Wilton ultimately liquidate its assets?

          A. Yes.


          Q. Who did it liquidate to?
Case 17-00197-jkf     Doc 27     Filed 09/30/18 Entered 09/30/18 13:15:40         Desc Main
                                 Document      Page 8 of 15



          A. It chose Gordon Brothers.


          Q. So who made the decision to liquidate to Gordon Brothers over the other
          potential refiched companies that you referred Wilton to?

          A. Wilton. Ed Leibenspenger."

          25. During March 24, 2017 proceedings in the Bankruptcy Court with respect to

   Jeffery's bankruptcy case, Leisawitz Hener further misrepresented on the record that

   there had been no offer for, and that no one in the industry had wanted, Wilton's non-real

   eestate assets other than Gordon Brothers, as follows [Goldin Aff. ||25, March 24, 2018

   Tr., Eden Bueher of Leisawitz Heller at 18:6-15] :

          "There was no buyer coming out of the woodwork to buy this property for more
          than North Mill Capital was - and when I say property I mean business assets ....
          There were huge marketing packages that went out to all of the other people in
          this industry that nobody wanted."

          Recent Court-Ordered Discoverv Reveals That Contrarv to Defendants'
          Misrepresentations. Vagabond House Had Offered to Purchase Wilton's Non-
          Real Estate Assets for an Estimated Purchase Price of $1`232`000 (More Than
          $500`000 More than Gordon Brothers Paid for Those Assets) and That Gordon
          Brothers Almost Immediatelv Resold Those Assets for a Nearlv $450.000 Profit.

          26. With leave of Court, Artesanias filed its First Amended Complaint in the

   instant action against North Mill and Leisawitz Heller on January 3, 2017 (and thus

   before Artesanias obtained discovery revealing the falsity of North Mill testimony and of

   LLeisawitz Heller's misrepresentations to Artesanias and the Court).

          27. In light of defendants' refusal to produce responsive documents, Artesanias

   served a document subpoena on Strategic Resources, Inc., the company which had been

   engaged by Wilton to assist the sale of Wilton's assets [Goldin Aff. fl27].

          28. After Strategic Resources refused to comply with Artesanias' discovery

   rrequests, Artesanias filed in this action a Motion to Compel against Strategic Resources
Case 17-00197-jkf      Doc 27      Filed 09/30/18 Entered 09/30/18 13:15:40       Desc Main
                                   Document      Page 9 of 15


   and so obtained April 17 and May 1, 2017 Orders from Magistrate Judge Marilyn Heffley

   ordering Strategic Resources to produce those documents [Goldin Aff. Th28, Ex.s BG-1 &

   BG-2].


            29. In response to Judge Heffley's April 17 and May 1, 2017 Orders, Strategic

   Resources thereafter produced documents revealing Vagabond House had made a

   February 15, 2016 offer to purchase Wilton's non-real estate assets for an estimated


   purchase price of $1,232,000 [Goldin Aff. tl29].

            30. Artesanias also served and pursued on Vagabond House (a company located

   in California), but Vagabond House refused to comply with, a Subpoena for documents

   as to Vagabond House's offer for Wilton's assets [Goldin Aff. Th30].

            31. Artesanias then filed a Petition to Compel against Vagabond House in federal

   District Court in California.    That Court granted Artesanias' Petition and so issued a

   September 8, 2017 Order holding Vagabond House in contempt; requiring Vagabond

   House produce all documents sought and a specified Declaration; and awarding

   Artesanias attomeys' fee and costs [Goldin Aff. ||31, Ex. BG-5].

            32.   In response to that Order, Vagabond House during October 2017 delivered

    responsive documents to Artesanias as to Vagabond House's February 15, 2016 offer to

    purchase Wilton's assets for $1,232,000 and a Declaration of Vagabond House's

    President confirming "Vagabond House had sufficient cash on hand and ability to pay the

    $1,230,000 offer to purchase certain of Wilton's non-real estate assets (including

    trademarks, inventory and receivables)" [Goldin Aff. fl32, Ex. 14D] .

            33. Artesanias also moved to compel production of doculnents which defendant

    Leisawitz Heller had been wrongfully withholding.       Judge Marilyn Heffley's June 2,
Case 17-00197-jkf     Doc 27    Filed 09/30/18 Entered 09/30/18 13:15:40             Desc Main
                                Document     Page 10 of 15


   2017 Memoranduni Opinion and Order found Leisawitz Heller improperly withheld, and

   so ordered Leisawitz Heller to produce, those documents [Goldin Aff. fl33, Ex. BG-3].

          34. Subsequently, on June 30, 2017, Leisawitz Heller finally produced certain of

   the documents improperly withheld, confirming Leisawitz Heller's receipt and awareness

   of the Vagabond House offer to purchase Wilton's non-real estate assets for an estimated

   purchase price of $ 1,232,000 [Goldin Aff. ||34, Ex. BG-4].

          35. On May 30, 2018, Leisawitz Heller belatedly produced additional documents

   as to Vagabond House's offer to purchase Wilton assets [Goldin Aff. Th38, Ex. BG-7].

           36.   Artesanias then subpoenaed and in August 2018 deposed Wilton's former

   President Ed Leibensperger in a related adversary action against Jeffery [Adv.# 17-28].

   During his deposition, Mr. Leibensperger authenticated certain documents which had

   been belatedly produced to Artesanias with respect to (among other things) Vagabond

   House's offer for Wilton's non-real estate assets and related matters. [Goldin Aff. fl39].

          37. Meanwhile, Artesanias also subpoenaed documents from, and then obtained

   an Affidavit of the Managing Director of Gordon Brothers, Jim Lightbum - revealing

   (among other things) the initial contact for purchase of Wilton's non-real estate assets

   came from North Mill (not from Wilton); Gordon Brothers paid the entire $725,000

   purchase price for Wilton's assets directly to North Mill (none paid to Wilton); and

   Gordon Brothers almost immediately resold and collected from those assets the sum of

   $1,436,063, resulting in profit to Gordon Brothers of $457,794 --a more than 60% profit

   in a short time on its $725,000 purchase of Wilton assets [Goldin Aff. fl40, SAC Ex. 34].

           38. Artesanias' proposed Second Amended Complaint thus includes factual

   allegations rewhtten in their entirety to reflect discovery of documents wrongfully



                                               10
Case 17-00197-jkf     Doc 27    Filed 09/30/18 Entered 09/30/18 13:15:40            Desc Main
                                Document     Page 11 of 15


   withheld which were newly obtained by federal court compulsion orders (including

   orders against defendant Leisawitz Heller and against non-party witnesses Strategic

   Resources and Vagabond House), the affidavit of Gordon Brothers' Managing Director,

   and August 2018 testimony in a related case of non-party witness Ed Leibensperger.

          39. In turn, those previously withheld and newly-produced documents referenced

   in and supporting the proposed Second Amended Complaint reveal (among other things):

          (i) North Mill (through false testimony of its Senior Vice President Tom Siska to

   the Court) and Leisawitz Heller (through misrepresentations of Leisawitz Heller to the

   Court and by not producing responsive documents) sought to fraudulently conceal the

   much higher S I,232,0000 Vagabond House offer for Wilton's non-real estate assets;

          (ii) previously undisclosed misconduct of North Mill and Leisawitz Heller in

   arranging the below-market and commercially unreasonable sale of Wilton's non-real

   estate assets for only $725,000 to Gordon Brothers (rather than $1,232,000 offered by

   Vagabond House), all $725,000 being paid by Gordon Brothers directly to North Mill


   (leaving Wilton without funds or resources to maintain or protect its valuable Mt. Joy real

   estate which had been appraised as having an "as is" fair market value of $895,000);4 and

          (iii) related misconduct of Leisawitz Heller and North Mill in arranging and of

   North Mill in entering into a bribe for Jeffery (the sole director, officer and fiduciary of

   insolvent corporation Wilton and thus of Wilton's creditors, such as Artesanias) of the

   concurrent Participation Agreement Amendment in which, North Mill agreed to pay

   fiduciary Jeffery 20°/o of net proceeds of North Mill foreclosure on and resale of Wilton's



   4 h4affer o/Esfcrfe a/Evc}£ew, 526 Pa. 98, 584 A. 2d 910 (1990) (breach of flduciary duty
   and constructive fraud when fiduciary pursued inadequate offer rather than substantially
   higher value of the property)] .

                                                  IU
Case 17-00197-jkf      Doc 27    Filed 09/30/18 Entered 09/30/18 13:15:40              Desc Main
                                 Document     Page 12 of 15


   real estate, in consideration for fiduciary Jeffery's approval of the below-market and

   commercially unreasonable sale of Wilton's non-real estate assets for only $725,000 to

   Gordon Brothers (rather than $1,232,000 offered by Vagabond House), all $725,000

   being paid by Gordon Brothers directly to North Mill (leaving Wilton without funds or

   resources to maintain or protect its valuable Mt. Joy real estate) [see fn. 2 above].

          40. As a result of the knowing and intentional substantial assistance rendered by

   North Mill and Leisawitz Heller to Jeffery, and their conspiracy with Jeffery and Gordon

   Brothers, in the misconduct against Artesanias, Artesanias was deprived the benefit of its

   rights and claims reflected in its $920 645.38 District Court Judgment against Wilton and

   its recorded judgment lien on Wilton's real estate from which to be paid its Judgment.

          41.    In light of the previously concealed and newly-obtained discovery with

   respect to North Mill's and Leisawitz Heller's substantial knowing and intentional

   assistance to and participation in fiduciary Jeffery's fraudulent misconduct against

   Artesanias, Artesanias has included in its SAC new causes of action against North Mill

   and Leisawitz Heller for aiding and abetting Jeffery' s fraud/fraudulent concealment (see

   Third and Fourth Causes of Action in the Second Amended Complaint).5

          42. Federal Rule of Bankruptcy Procedure 7015 states that Federal Rule of Civil

   Procedure ("FRCP") 15 "applies in adversary proceedings"; in turn, FRCP 15(a)(2) states

   a party may amend its pleading with "court's leave", and "court should freely give leave

   when justice so requires".




   5 Pennsylvania recognizes civil claims against law firms and others for conspiracy to
   commit fraud and for aiding and abetting fraud. See, /or z.#s/cmce, Kz.//br!.cJe /#vcs'/mc#/I
   Limited v. Cushman & Wakefield of Pennsylvania,1nc., 294 FSupp. 3d 369, 377-385
   (E.D. Pa. Feb. 20, 2018) and the case law cited therein.

                                                 12
Case 17-00197-jkf     Doc 27     Filed 09/30/18 Entered 09/30/18 13:15:40             Desc Main
                                 Document     Page 13 of 15


          43. In "%//jn v. Bc}/[.ck!., 875 F.3d 140 (3rd Circ. 2017), the Third Circuit Cout of

   Appeals (reversing trial court denial of leave to file a third amended complaint) stated

   that, in determining whether to grant or deny leave to amend, courts are guided by the

   factors cited in Fomc7H v. D"w.s', 371 U.S.178 (1962) --nanely whether there has been (i)

   undue delay, (ii) bad faith or dilatory motive on the part of movant, (iii) repeated failure

   to cure deficiencies by amendments previously allowed, (iv) prejudice to the opposing


   party, and (v) futility. The Third Circuit (Jd. at 149-15) wrote "All factors are not created

   equal, however, as prejudice to the non-moving party is the touchstone for the denial of

   an amendment.", citing .4r/Az# v. A4c7ers*, /#c., 434 F.3d 196, 204 (3rd Cir. 2006).


          44. No Undue Dela          Artesanias has not engaged in undue delay.         Rather,

   substantial expense was incurred and substantial time expended by Artesanias as it was

   obliged to seek and obtain district court compulsion orders for documents subpoenaed

   from, but wrongfully withheld by, witnesses Strategic Resources, Inc. and Vagabond

   House, and also compulsion orders for documents wrongfully withheld by Leisawitz

   Heller [Goldin Aff. fl||27-33, Ex.s BG-1 through BG-5].       Documents then belatedly so


   produced revealed (among other things) the previously concealed February 15, 2016

   Vagabond House offer to purchase Wilton's non-real estate assets for an estimated

   purchase price of $1,232,000 (more than $500,000 higher than the $725,000 purchase

   price for which those assets were sold on March 7, 2016 to Gordon Brothers as part of the

   scheme in which Leisawitz Heller arranged for fiduciary Jeffery to be paid, and North

   Mill concurrently agreed on March 7, 2016 to pay Jeffery, a bribe of 20% of net proceeds

   of North Mill foreclosure on and resale of Wilton's real estate) [Goldin Aff. "29 & 42].



                                              13
Case 17-00197-jkf     Doc 27    Filed 09/30/18 Entered 09/30/18 13:15:40            Desc Main
                                Document     Page 14 of 15


          45. Proceedings were also delayed by (among other things) District Court referral

   of this case to the Bankruptcy Court, and Leisawitz Heller's ensuing unsuccessful

   Petition for Writ of Mandate to the Third Circuit Court of Appeals [Goldin Aff. fl44].

          46. Later, at August 2018 deposition of Wilton's former President Leibensperger,

   he authenticated many of the previously concealed documents. [Goldin Aff. T[39].

          47. No Bad Faith or Dilatorv Motive of Plaintiff Artesanias. There has been no

   bad faith or dilatory motive of plaintiff Artesanias.   Rather, it has been necessary for

   Artesanias to overcome the refusal of witnesses and Leisawitz Heller to timely and

   properly produce documents by seeking and obtaining multiple compulsion orders -

   Artesanias so incurring the delays and costs inherent in obtaining, from Judge Heffley in

   this action, two compulsion orders against Strategic Resources to produce documents;

   from the District Court in California a compulsion and sanction order against Vagabond

   House to produce documents; and from Jeffery Heffley in this action, further orders for

   production of documents defendant Leisawitz Heller wrongfully withheld.

           48. No Repeated Failure to Cure Deficiencies. Artesanias has not been found to

   have any repeated failure to cure complaint deficiencies.          Rather, newly-obtained

   evidence and resulting allegations in the Second Amended Complaint bolster claims

   previously asserted by plaintiff Artesanias as to defendants' misconduct; demonstrate

   defendants' prior testimony and representations to the Court to have been knowingly and

   intentionally false; and further substantiate defendants' role, substantial assistance to,

    participation in, and concealment of the misconduct for which relief is now sought.

           49. No Prejudice to Defendants. Defendants are not prejudiced. No depositions

    have been taken in this action, and discovery has not been completed. [Goldin Aff. fl49].



                                                 14
Case 17-00197-jkf     Doc 27     Filed 09/30/18 Entered 09/30/18 13:15:40             Desc Main
                                 Document     Page 15 of 15


          Rather, defendants should not be permitted to benefit from their false testimony in

   and misrepresentations to the Court as to their misconduct, and their withholding and

   concealment of evidence which would have revealed their misconduct.

          50. No Futility. Artesanias properly adds and asserts the claims, allegations, and

   pleadings in its SAC.    See for instance fri. 5 above, referencing KZ.//a;idc /7cves/meuts

   Limited v` Cushman & Wakefield of Pennsylvania, Inc ., supra, 294 F .Supp. 3d at 384-385

   and case law cited therein.

          51. Prejudice to Plaintiff.   The Third Circuit observed in A4iul/i.rty swprc7, at 150,

   that a court may ground permission to amend the complaint on "the prejudice denying

   leave to amend would cause to the plaintiff'. Plaintiff Artesanias would be so prejudiced

   by denial of leave to amend to reflect previously withheld discovery which belies

   defendants prior false testimony and misrepresentations to Artesanias and to the Court.

   Plaintiff obtained that discovery only through costly and time-consuming persistence in

   (among other things) pursuing withheld documents by subpoenas on and compulsion

   orders for production of those documents from, non-party witnesses, and also by seeking

   and obtaining compulsion orders against defendant Leisawitz Heller [Goldin Aff. tl51 ].

          52. Accordingly, plaintiff Artesanias respectfully requests an order that this Cout




   Dated: September28, 2018
                                                       cee-
   grgrant Artesanias leave to file and proceed with Artesanias' Second Amended Complaint

   accompanying this Motion to Amend.

                                        /s/BalTVL. Goldin -1~ '
                                 BARRY L. GOLDIN, ESQ. CIA #58692)
                                 Al{orneyfor Plaintiff Artesanias Hacienda Real, S.A. de C.V.
                                 3744 Barmgton Drive
                                 Allentown, PA 18104-1759
                                 Tel: 610-336-6680              Fax: 610-336-6678
                                 Email : banygoldin@earthlink.net

   HAC80923.3MEMAMEND


                                                  15
